Title: To Thomas Jefferson from David Leonard Barnes, 27 November 1804
From: Barnes, David Leonard
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Providence Novr 27. 1804
                  
                  When any thing occurs in this vicinity in which you are personally concerned, I feel it incumbent on me as a debt of friendship which I owe, to give you such information as I conceive to be of importance—
                  The present division of parties in this State, which is both unexpected and important, is said to have arisen principally, from what took place at Washington during the last Session of Congress— Several persons of undoubted veracity have asserted, that Govr Potter frequently declared in his last sickness, that Mr Ellery told you, that Govr. Fenner had lost all his influence in this State, and had become a perfect sot. This information Govr Potter said you mentioned to him, on his enquiring, why Govr. Fenners recommendation in certain cases had been disregarded— When the Genl. Assembly met, Mr Ellerys friends were zealous for his re-election— Govr. Fenner and his friends were opposed to it— Several conventions were held to effect a compromise, but in vain— The Republicans were so nearly divided as to give the federalists their choice between Mr. Ellery & the opposite candidate— When Mr Fenner was named they did not hesitate— He is unquestionably a man of strong understanding, and sound Judgment— The members from Newport except one (in the whole) it is understood voted for him— This I am informed has produced a spirited division in that Town— The parties are endeavouring to effect the removal of the Collector in that District, and on the one part to obtain the appointment of Mr. Tabor, & on the other that of Mr. Ellery— Petitions signed by great numbers will be obtained by both sides— In this question the people at large feel no interest— Mr Tabor is deservedly respected for his integrity, modesty & discretion— Mr Ellerys character is known—Before he was elected a Senator, very few people, out of Newport, knew there was such a man— He had spent his life principally at Newport, & had not done any thing to make himself known to the Country— Since he has been in Congress, he has not acquired popularity, but has secured a few friends, whom he has industriously served, & who extol him exceedingly—
                  With Sentiments of the Highest Respect I am, Your Obliged and most Humble Servt
                  
                     David Leonard Barnes 
                     
                  
               